NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE LUIS RAMOS-RAMOS,                          No.    16-71819

                Petitioner,                     Agency No. A205-975-818

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA, and W. FLETCHER, Circuit Judges.

      Jose Luis Ramos-Ramos, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings, including determinations regarding social

distinction. Conde Quevedo v. Barr, 947 F.3d 1238, 1241-42 (9th Cir. 2020). We

review de novo the legal question of whether a particular social group is

cognizable, except to the extent that deference is owed to the BIA’s interpretation

of the governing statutes and regulations. Id. We deny the petition for review.

      Substantial evidence supports the agency’s determination that Ramos-Ramos

failed to demonstrate the harm he experienced or fears in Mexico was or would be

on account of his family membership or an imputed political opinion. See Ayala v.

Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (even if membership in a particular

social group is established, an applicant must still show that “persecution was or

will be on account of his membership in such group”); Barrios v. Holder, 581 F.3d

849, 856 (9th Cir. 2009) (finding a political opinion claim failed where petitioner

did not present sufficient evidence of political or ideological opposition to the

gang’s ideals or that the gang imputed a particular political belief to the petitioner).

      The agency did not err in finding that Ramos-Ramos’ gang-related and

returnee-based proposed social groups are not cognizable. See Reyes v. Lynch, 842

F.3d 1125, 1131 (9th Cir. 2016) (in order to demonstrate membership in a

particular social group, “[t]he applicant must ‘establish that the group is (1)

composed of members who share a common immutable characteristic, (2) defined

with particularity, and (3) socially distinct within the society in question’” (quoting


                                           2                                      16-71819
Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))); see also Ramirez-

Munoz v. Lynch, 816 F.3d 1226, 1229 (9th Cir. 2016) (concluding that “imputed

wealthy Americans” returning to Mexico does not constitute a particular social

group).

      Thus, Ramos-Ramos’ asylum and withholding of removal claims fail.

      Ramos-Ramos does not challenge the agency’s determination that he failed

to establish eligibility for CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259-60 (9th Cir. 1996) (issues not specifically raised and argued in a party’s

opening brief are waived). Thus, we deny the petition for review as to Ramos-

Ramos’ CAT claim.

      We reject as unsupported by the record Ramos-Ramos’ contentions that the

agency ignored evidence or otherwise erred in its analysis of his claims.

      As stated in the court’s August 30, 2016 order, the temporary stay of

removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                          3                                   16-71819